



COURT OF APPEAL FOR ONTARIO

CITATION: Middlesex Centre (Municipality) v. MacMillan, 2016
    ONCA 607

DATE: 20160802

DOCKET: C60543

Doherty, Epstein and Huscroft JJ.A.

BETWEEN

Municipality of Middlesex Centre

Applicant (Appellant)

and

David Ronald MacMillan, Janice Lynn McIntosh and
    Her Majesty the Queen in Right of Ontario

Respondents (Respondents in Appeal)

James D. Virtue, for the appellant

Analee J.M. Ferreira and E.
    Cormier, for the respondents David MacMillan and Janice McIntosh

No one appearing for the
    respondent Her Majesty the Queen in Right of Ontario

Heard:  February 4, 2016

On appeal from the order of Justice A. Mitchell of the Superior
    Court of Justice, dated May 8, 2015, with reasons reported at 2015 ONSC 2988.

COSTS ENDORSEMENT

[1]

The parties agreed that the successful party on appeal should receive
    costs of $8,000, inclusive of disbursements and relevant taxes.  The appellant,
    as the successful party, is entitled to those costs.

[2]

The court received submissions as to the appropriate costs on the
    application.  In light of the outcome of the appeal, the appellant is entitled
    to its costs on the application.  We agree with the submissions of the
    respondents MacMillan and McIntosh that those costs should be fixed at $50,000,
    inclusive of disbursements and relevant taxes.

Doherty J.A.

Gloria Epstein J.A.

Grant Huscroft J.A.


